EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu on 12/16/2021.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 1:  Claim 1 is CANCELED and DELETED.

Claim 4, Line 3:  The phrase “motion of an external object” has been deleted and replaced with the phrase -- motion of the external object --.

Claim 5, Line 3:  The phrase “a relative position” has been deleted and replaced with the phrase -- a second relative position --.

Claim 5, Line 5:  The phrase “the relative position” has been deleted and replaced with the phrase -- the second relative position --.

Claim 5, Line 5:  The phrase “a moving range” has been deleted and replaced with the phrase -- the moving range --.

Claim 5, Line 7:  The phrase “the relative position” has been deleted and replaced with the phrase -- the second relative position --.

Claim 6, Page 2, Lines 3-4:  The phrase “determining whether a relative position of the external object is within a moving range” has been deleted and replaced with the phrase -- determining whether a third relative position of the external object is within the moving range --.

Claim 7, Lines 4-5:  The phrase “a relative position” has been deleted and replaced with the phrase -- a fourth relative position --.

Claim 7, Line 7:  The phrase “the relative position” has been deleted and replaced with the phrase -- the fourth relative position --.

Claims 16-27:  Claims 16-27 are CANCELED and DELETED.


Conclusion
Claims 2-9, 11-15, and 28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634